Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is an Office Action in response to arguments and amendments filed on 10/28/21 for application 16/585,074, a continuation of application 15/463,706 (now US Patent 10,733,214). Claims 4, 5, 11, 12, 18 and 19 are cancelled. Claims 1-3, 6-10, 13-17 and 20 are pending and being examined in this application. This is action is a second non-final due to a missing U.S.C. 101 rejection from the previous Office Action.

Response to Arguments and Amendments
Applicant's arguments filed 10/28/21 have been fully and are persuasive. Therefore, U.S.C. 103 rejections are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8, and 15 recite “generating, by a processor system, a graph based at least in part on a plurality of instances in which operational taxonomic units are identified as being represented within an environment”; “assigning a score to each node of the graph, wherein the score of each node corresponds to the likelihood that an operational taxonomic unit of the node to which the score is assigned is present within the environment”; and “determining, using the processor system, that at least comprises determining leaf nodes, wherein the leaf nodes correspond to instances of false-positive identification of operational taxonomic units, and a leaf node is a given node that has connections to other nodes that all have a higher assigned score, as compared to the given node”; and “reporting the determination.” The generating, assigning, determining and reporting limitations noted above encompass steps that can reasonably and practicably be performed in the human mind or with pencil and paper (e.g., generate a graph, assign scores to the nodes of that graph, and determine false positives by looking at lowest score leaf nodes). Accordingly, the claims recite a mental process under Step 2A, prong 1 of the 2019 PEG. 
At step 2A, prong 2, the claims additionally recite “reporting the determination”. The reporting limitation is mere data output, and therefore insignificant post-solution activity. These limitations therefore do not integrate the abstract idea into a practical application. The claims further recite a display, at least one processor, and a computer readable storage medium, which are all generic computer components that are akin to reciting the judicial exception and adding the words “apply it.” Therefore, these limitations also do not integrate the abstract idea into a practical application.
Accordingly, considered individually and as a whole, the claims are directed to an abstract idea without significantly more.
Claims 2, 6, 7, 9, 13, 14, 16, and 20 are directed to the same abstract idea as claims 1, 8 and 15 from which they depend. The claims do not recite any additional elements that are sufficient to amount to significantly more. Therefore, the dependent claims are also directed to an abstract idea without significantly more.
Examiner notes that claims 3, 10 and 17 are still mental processes at Step 2A prong 1, but “generating the graph comprises generating a plurality of nodes connected by edges, each edge represents a sequence read, and each node that is connected to a connecting edge represents an 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of commonly owned Patent No. 10,733,214 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.

Claims of instant application 16/585,074
Claims of commonly owned patent 10,733,214
A computer implemented method comprising: generating, by a processor system, a graph based at least in part on a plurality of instances in which operational taxonomic units are identified as being represented within an environment; 







determining, using the processor system, that at least one instance of the plurality of instances corresponds to a false-positive identification of an operational taxonomic unit, wherein the determining includes identifying a given node that has a connection to other nodes that all have a higher assigned score, as compared to a given node;




and reporting the determination.


The computer implemented method of claim 1, wherein the plurality of instances comprises instances of identification via sequence reads.






The computer implemented method of claim 1, wherein generating the graph comprises generating a plurality of nodes connected by edges, each edge represents a sequence read, and each node that is connected to a connecting edge represents an operational taxonomic unit that is mapped to by the sequence read that is represented by the connecting edge.






















The computer implemented method of claim 1, wherein each identified operational taxonomic unit corresponds to a species of microbe.

The computer implemented method of claim 1, wherein the assigned score for each node is based at least on one of: the number of sequencing reads that maps to the node to which the assigned score is assigned, the total number of sequencing reads, and a determination of the metagenomic promiscuity of the sequencing reads.
A computer implemented method comprising: generating, by a processor system, a graph based at least in part on a plurality of instances in which operational taxonomic units are identified as being represented within an environment, wherein generating the graph comprises generating a plurality of nodes connected by edges, each edge represents a sequence read, and each node that is connected to a connecting edge represents an determining, using the processor system, that at least one instance of the plurality of instances corresponds to a false-positive identification of an operational taxonomic unit, wherein the determining is based on the properties of the graph comprises determining leaf nodes, wherein the leaf nodes correspond to instances of false-positive identification of operational taxonomic units, and a leaf node is a given node that has connections to other nodes that all have a higher assigned score, as compared to the given node; and reporting the determination.

The computer implemented method of claim 1, wherein the plurality of instances comprises instances of identification via sequence reads.

A computer implemented method comprising: generating, by a processor system, a graph based at least in part on a plurality of instances in which operational taxonomic units are identified as being represented within an environment, wherein generating the graph comprises generating a plurality of nodes connected by edges, each edge represents a sequence read, and each node that is connected to a connecting edge represents an operational taxonomic unit that is mapped to by the sequence read that is represented by the connecting edge; assigning a score to each node; determining, using the processor system, that at least one instance of the plurality of instances corresponds to a false-positive identification of an operational taxonomic unit, wherein 






The computer implemented method of claim 1, wherein each identified operational taxonomic unit corresponds to a species of microbe.

The computer implemented method of claim 4, wherein the assigned score for each node is based at least on one of: the number of sequencing reads that maps to the node to which the assigned score is assigned, the total number of sequencing reads, and a determination of the metagenomic promiscuity of the sequencing reads.


	Claims 8-10, 13-17 and 20 are rejected under a similar rationale.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J MITCHELL CURRAN/Examiner, Art Unit 2157

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157